Attorney’s Docket Number: 2677-000581-US
Filing Date: 06/24/2020
Continuity Data: RCE filed on 05/06/2022
Claimed Foreign Priority Date: 12/04/2019 (KR 10-2019-0159496)
Applicants: Baek et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 05/06/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 05/06/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant added claims 27-30. Accordingly, pending in this application are claims 1, 5-11, 15-20, and 27-30.
Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 103 previously set forth in the Final Office action mailed on 02/07/2022. Accordingly, all previous claim rejections are hereby withdrawn, and the instant application is in condition for Allowance

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Semiconductor Device with Stacked Wirings having Respective Pitches and Ratios therebetween --.

Allowable Subject Matter
Claims 1, 5-11, 15-20, and 27-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814